Name: COMMISSION REGULATION (EC) No 3317/93 of 2 December 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, and repealing Regulation (EC) No 3070/93
 Type: Regulation
 Subject Matter: trade policy;  trade;  animal product;  marketing;  prices;  civil law
 Date Published: nan

 No L 298/ 12 3 . 12. 93Official Journal of the European Communities COMMISSION REGULATION (EC) No 3317/93 of 2 December 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, and repealing Regulation (EC) No 3070/93 Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 of 16 October 1 992 laying down common detailed rules for verifying the use and/or destination of products from intervention Q, as last amended by Regulation (EEC) No 1938/93 (8) ; Whereas Commission Regulation (EC) No 3070/93 f) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1 25/93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies ('), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (5), as last amended by Regulation (EEC) No 2867/93 (6) ; Whereas in order to ensure that beef sold is exported, the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Article 1 1 . A sale shall be organized of approximately : (a) 1 0 000 tonnes of bone-in beef held by the German intervention agency, 5 000 tonnes of bone-in beef held by the French intervention agency, 2 000 tonnes of bone-in beef held by the Italian inter ­ vention agency, 1 000 tonnes of bone-in beef held by the Irish inter ­ vention agency ; (b) 1 0 000 tonnes of bone-in beef, to be sold as 'compen ­ sated' quarters, held by the German intervention agency. This meat shall be for export to the destinations indicated at 02 and 03 in footnote 7 to the Annex to Commission Regulation (EEC) No 1067/93 ( l0). (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . (') OJ No L 238, 6 . 9 . 1984, p. 13 . (4) OJ No L 161 , 2. 7. 1993, p. 59 . 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . (*) OJ No L 262, 21 . 10 . 1993, p. 26 . 0 OJ No L 301 , 17 . 10 . 1992, p . 17. (*) OJ No L 176, 20 . 7. 1993, p . 12. 0 OJ No L 274, 6 . 11 . 1993, p . 17. ("') OJ No L 108 , 1 . 5 . 1993, p . 101 . 3 . 12. 93 No L 298/13Official Journal of the European Communities Article 4 1 . In respect of meat sold under this Regulation no export refund shall be granted. On the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92, the export declaration, and, where appropiate, the T 5 control copy shall be entered : Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) n ° 3317/93]; Interventionsvarer uden restitution [Forordning (EF) nr. 3317/931 ; Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tions (EEC) No 2539/84 and (EEC) No 3002/92. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 2. Tenders submitted under paragraph 1 (b) must relate to an equal number of forequarters and hindquarters and must quote a single price per tonne for the whole quan ­ tity of bone-in meat covered by the tender. 3. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 4. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 9 December 1993. 5. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II. Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 3317/931 ; Ã Ã Ã ¿Ã Ã ¿Ã ½Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3317/931 ; Intervention products without refund [Regulation (EC) No 3317/931 ; Produits d intervention sans restitution [RÃ ¨glement (CE) n ° 3317/931 ; Prodotti d intervento senza restituzione [Regolamento (CE) n . 3317/93]; Produkten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 3317/93]; Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) n ? 3317/93],Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. 2. With regard to the security provided for in Article 3 (2), compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (2). Article 5 Regulation (EC) No 3070/93 is hereby repealed . Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 300 per 100 kilo ­ grams. Article 6 This Regulation shall enter into force on 9 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 99 , 10 . 4. 1981 , p. 38 . (2) OJ No L 205, 3 . 8 . 1985, p. 5 . No L 298/ 14 Official Journal of the European Communities 3 . 12. 93 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I  ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada a) Deutschland  Hinterviertel, stammend von : Kategorien A/C, Klassen U, R und O 10 000 560 France  Quartiers arriÃ ¨re : catÃ ©gorie A/C, classes U, R et O 5 000 560 Italia  Quarti posteriori , provenienti da : categoria A, classi U, R e O 2 000 560 Ireland  Hindquarters, from : Category C, classes U, R and O 1 000 560 b) Deutschland Kompensierte Viertel (') mit Knochen, stammend von : Kategorien A/C, Klassen U, R und O 10 000 515 (') Nombre Ã ©gal de quartiers avant et de quartiers arriÃ ¨re. (') Equal number of forequarters and hindquarters . (') Gleiche Anzahl Vorder- und Hinterviertel. (') Numero uguale di quarti anteriori e posteriori . (') Een gelijk aantal voor- en achtervoeten . (') Lige stort antal forfjerdinger og bagfjerdinger. (') 'loo? api9 |i6g Ã ¼ÃÃ Ã ¿Ã Ã Ã ¹Ã ½Ã Ã ½ Kai ÃÃ ¹Ã Ã ¹Ã ½Ã Ã ½ Ã Ã µÃ Ã ¬Ã Ã Ã Ã ½. (') Numero igual de cuartos delanteros y traseros . (') Numero igual de quartos dianteiros e de quartos traseiros . 3 . 12. 93 Official Journal of the European Communities No L 298/15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-001 85 Roma Tel . 49 49 91 Telex 61 30 03 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . : 45 38 84 00, tÃ ©lex : 205476 F DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  AdickesÃ ¤llee 40 D-60322 Frankfurt am Main Tel . : (069) 1 56 47 72/3 Telex : 41 1727, Telefax : (069) 15 64 791